Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments do not apply to the current rejection based upon Applicant’s amendments to the claims.
Claim Objections
Claims 10-12 are objected to because of the following informalities:  
a.	Claim 10, line 30 “the other side” lacks antecedent basis and should be “another side”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, lines 29-30 require “a short side” and line 24 requires “short sides.”  Is the “short side” one of the short sides” or are these independent elements of each other?	
Allowable Subject Matter
Claims 1-9 are allowable.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 and all claims dependent thereof are allowable over the art of record because the prior art does not teach or suggest that “each of the plate-like members includes a bent part provided to an end of the main body, the bent part being coupled to one of the plate-like members adjacent to the plate-like member, and -5-Application No. 16/818,005 the main body has an evaporation promoter, provided from one end side of a short side of the main body to the other end side of the short side of the main body, spreading the working fluid in the liquid phase toward the heat receiver due to capillary force.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 1 and all claims dependent thereof patentable over art of record.	
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,558,155, 6,449,160, 6,474,407, 6,639,802, 6,672,379, 6,901,993, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/26/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835